department of the treasury internal_revenue_service washington d c index number date number info release date dear thank you for your letter of date to on behalf of a letter from your constituent wrote to you concerning the definition of a qualifying closed-loop_biomass facility under sec_45 of the internal_revenue_code the code when the congress enacted the tax relief extension act of they rejected the idea of allowing co-fired closed-loop_biomass facilities to be qualifying facilities under sec_45 sec_45 provides a renewable_electricity_production_credit for the sale of electricity produced_by_the_taxpayer in a closed-loop_biomass facility this facility must produce electricity using closed-loop_biomass organic material from a plant grown exclusively for the qualified production facility the facility owned by the taxpayer is a qualified_facility only if it is originally placed_in_service after date and before date sec_45 suggests that in defining a qualified closed-loop_biomass facility under sec_45 the internal_revenue_service should follow the department of energy’s doe interpretation of the renewable energy production incentive repi program which has three ways for a facility to qualify for repi payments those choices are based on the placed in-service date for a new facility modifying an existing renewable energy facility built before and modifying an existing non-renewable energy facility ie a power plant using fossil fuels under the third choice doe permits a partial payment under the repi program for the fraction of electricity produced resulting from the renewable fuel co-firing a facility may qualify as a closed-loop_biomass facility under sec_45 if it is originally placed_in_service after date and before date sec_45 however does not permit a co-fired closed-loop_biomass facility to be a qualified_facility sec_507 of the tax relief extension act of the act extended and modified the tax_credit under sec_45 of the code the senate committee report on the act s rep no 106th cong 1st sess pincite indicates a proposal to extend the credit to co-fired closed-loop_biomass facilities without regard to whether the modification to the facility otherwise qualifies the facility as having been newly placed_in_service under general income_tax principles however sec_507 of the act as enacted reflects action by the conference committee to exclude the provisions of the senate amendment that would have expanded the meaning of qualified facilities under sec_45 to include co-fired closed-loop_biomass facilities see h_r conf_rep no 106th cong 1st sess pincite enclosed for your reference is a copy of these reports in conclusion we must interpret the code consistent with congressional intent for sec_45 which under current law excludes co-fired closed-loop_biomass facilities from qualifying facilities i hope this information is helpful to your constituent if you have further questions concerning this matter please call me at sincerely paul f kugler assistant chief_counsel office_of_chief_counsel passthroughs special industries enclosures
